The Chancellor.
This case comes clearly within the principle laid down in the case of The North American Coal Co. v. Dyett. (4 Paige’s Rep. 275,) that it is not necessary to give a formal notice of the entry of an order to the solicitor who has himself drawn up and entered such order, for the purpose of limiting the time for appealing therefrom. The object of the statute was to require some authentic evidence of the party’s actual knowledge that an order had been entered affecting his interest, to limit his right of appeal from such order. And therefore, if the order is entered by the adverse party, or by the court, without his agency, a written notice that such an order has been entered, or the service of a copy of the order, is necessary to limit the time for appealing from an interlocutory order. But when the solicitor of the appellaant has himself entered the order, he has the best possible written evidence not only of the contents of the order, but that it has been entered *42and that if he wishes to exercise the right of appeal, he must do it within the -fifteen days allowed by law for that purpose. It would indeed be ridiculous, in such a case, to require the adversé party to give him notice that he had himself entered such an order. Here the order was made upon the application of the complainant’s solicitor, and was settled by the court in his presence and then delivered to him to be entered. In the entering of the order he did not act as the agent of the court, as it was his business and not that of the vice chancellor to see that the order was enter,ed in the clerk’s office. It was strictly his order, and when he delivered it to the clerk, after it had been formally settled by the court, it must be considered as entered from that time ; and he might immediately have asked for a certified copy thereof, although it probably was not copied into the books of the office till a long time afterwards. (4 Paige’s Rep. 141.) The time allowed by law for appealing in this case had expired several days before there was any attempt to enter the appeal in the clerk’s office, and some further time had elapsed before a notice of the appeal was served upon the defendants’ solicitor; all of which should have been done within fifteen days after the complainant’s solicitor entered the order complained of.
The appeal must therefore be dismissed, with the costs of this application.